Name: 2014/454/EU: Council Decision of 8 July 2014 on the position to be adopted, on behalf of the European Union, within the EEA Joint Committee concerning an amendment to Annex XX (Environment) to the EEA Agreement
 Type: Decision
 Subject Matter: health;  international affairs;  chemistry;  European construction;  means of agricultural production;  politics and public safety
 Date Published: 2014-07-12

 12.7.2014 EN Official Journal of the European Union L 205/20 COUNCIL DECISION of 8 July 2014 on the position to be adopted, on behalf of the European Union, within the EEA Joint Committee concerning an amendment to Annex XX (Environment) to the EEA Agreement (2014/454/EU) THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty on the Functioning of the European Union, and in particular Article 175(1) in conjunction with Article 218(9) thereof, Having regard to Council Regulation (EC) No 2894/94 of 28 November 1994 concerning arrangements for implementing the Agreement on the European Economic Area (1), and in particular Article 1(3) thereof, Having regard to the proposal from the European Commission, Whereas: (1) The Agreement on the European Economic Area (2) (the EEA Agreement) entered into force on 1 January 1994. (2) Pursuant to Article 98 of the EEA Agreement, the EEA Joint Committee may decide to amend, inter alia, Annex XX (Environment) to the EEA Agreement. (3) Directive 2009/128/EC of the European Parliament and of the Council (3) is to be incorporated into the EEA Agreement. (4) Annex XX (Environment) to the EEA Agreement should therefore be amended accordingly. (5) The position of the Union within EEA Joint Committee should therefore be based on the attached draft Decision, HAS ADOPTED THIS DECISION: Article 1 The position to be adopted, on behalf of the European Union, within the EEA Joint Committee concerning an amendment to Annex XX (Enviroment) to the EEA Agreement shall be based on the draft Decision of the EEA Joint Committee attached to this Decision. Article 2 This Decision shall enter into force on the date of its adoption. Done at Brussels, 8 July 2014. For the Council The President P. C. PADOAN (1) OJ L 305, 30.11.1994, p. 6. (2) OJ L 1, 3.1.1994, p. 3. (3) Directive 2009/128/EC of the European Parliament and of the Council of 21 October 2009 establishing a framework for Community action to achieve the sustainable use of pesticides (OJ L 309, 24.11.2009, p. 71). DRAFT DECISION OF THE EEA JOINT COMMITTEE No ¦/2014 of amending Annex XX (Environment) to the EEA Agreement THE EEA JOINT COMMITTEE, Having regard to the Agreement on the European Economic Area (the EEA Agreement), and in particular Article 98 thereof, Whereas: (1) Directive 2009/128/EC of the European Parliament and of the Council of 21 October 2009 establishing a framework for Community action to achieve the sustainable use of pesticides (1), as corrected by OJ L 161, 29.6.2010, p. 11, is to be incorporated into the EEA Agreement. (2) Annex XX to the EEA Agreement should therefore be amended accordingly, HAS ADOPTED THIS DECISION: Article 1 The following is inserted after point 1k (Directive 2003/35/EC of the European Parliament and of the Council) of Annex XX to the EEA Agreement: 1l. 32009 L 0128: Directive 2009/128/EC of the European Parliament and of the Council of 21 October 2009 establishing a framework for Community action to achieve the sustainable use of pesticides (OJ L 309, 24.11.2009, p. 71), as corrected by OJ L 161, 29.6.2010, p. 11. The provisions of the Directive shall, for the purposes of this Agreement, be read with the following adaptation: With regard to Norway, the words 26 November 2012  in Article 4(2) shall be replaced by the words 1 January 2016 . Article 2 The texts of Directive 2009/128/EC, as corrected by OJ L 161, 29.6.2010, p. 11, in the Icelandic and Norwegian languages, to be published in the EEA Supplement to the Official Journal of the European Union, shall be authentic. Article 3 This Decision shall enter into force on [ ¦], provided that all the notifications under Article 103(1) of the EEA Agreement have been made (2), or on the day of the entry into force of Decision of the EEA Joint Committee No ¦/ ¦ of ¦ (3) [incorporating Regulation (EC) No 1107/2009], whichever is the later. Article 4 This Decision shall be published in the EEA Section of, and in the EEA Supplement to, the Official Journal of the European Union. Done at Brussels, For the EEA Joint Committee The President The Secretaries to the EEA Joint Committee (1) OJ L 309, 24.11.2009, p. 71. (2) [No constitutional requirements indicated.] [Constitutional requirements indicated.] (3) OJ L ¦